UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-03657 DWS State Tax-Free Income Series (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (201) 593-6408 Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and Address of Agent for Service) Date of fiscal year end: 8/31 Date of reporting period: 8/31/2011 ITEM 1. REPORT TO STOCKHOLDERS AUGUST 31, 2011 Annual Report to Shareholders DWS California Tax-Free Income Fund Contents 4 Portfolio Management Review 10 Performance Summary 13 Information About Your Fund's Expenses 15 Portfolio Summary 16 Investment Portfolio 26 Statement of Assets and Liabilities 28 Statement of Operations 29 Statement of Cash Flows 30 Statement of Changes in Net Assets 31 Financial Highlights 35 Notes to Financial Statements 46 Report of Independent Registered Public Accounting Firm 47 Tax Information 48 Summary of Management Fee Evaluation by Independent Fee Consultant 52 Board Members and Officers 56 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. Although the fund seeks income that is federally tax-free, a portion of the fund's distributions may be subject to federal, state and local taxes, including the alternative minimum tax. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the US, represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review Overview of Market and Fund Performance Performance is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. DWS California Tax-Free Income Fund posted a return for the 12-month period ended August 31, 2011 of 1.14% (Class A shares, unadjusted for sales charges, which, if included, would have reduced performance). This return compares to 2.66% for the fund's benchmark, the Barclays Capital Municipal Bond Index.1 The fund underperformed the 1.30% average of its peer group, the Lipper California Municipal Debt Funds category.2 For the same period, the broad taxable bond market returned 4.62%, as measured by the Barclays Capital US Aggregate Bond Index.3 (Of course, past performance is no guarantee of future results. Please see pages 10 through 12 for the performance of other share classes and more complete performance information.) As the period opened, negative news concerning budget struggles continued to surround the municipal market, with California, New York and Illinois providing many of the headlines. In addition, municipal market sentiment was impacted by speculation that the November congressional election results could mean reduced federal aid for states and localities. In November 2010, the US Federal Reserve Board (the Fed) initiated a second round of quantitative easing in the form of bond purchases totaling $600 billion through the middle of 2011, designed to keep market interest rates low and help stimulate the economy. Nonetheless, the bond markets, including municipals, traded down once the size of the program and duration over which it would be executed were confirmed, in part on fears of future inflation. Finally, municipal issuance was high late in 2010, as the pending expiration of the Build America Bonds program created under the American Recovery and Reinvestment Act caused issuers to anticipate higher future supply and interest rates. Against this backdrop, interest-rate-sensitive, longer-duration municipal bonds experienced their biggest declines in many years over the fourth quarter of 2010. As 2011 progressed, however, the municipal market rebounded, helped in large part by a subsequent drop in supply. In addition, given very low US Treasury bond rates, demand from hedge fund and mutual fund buyers crossing over from the taxable market contributed at times to support for municipal prices. These factors helped to counteract outflows from mutual funds. Given moderate inflation and concerns over high unemployment, the Fed kept the target for its benchmark short-term interest rate between 0% and 0.25% for the entire period. Municipal yields opened the period near historical lows. While the ride was anything but smooth, for the full 12 months changes in municipal yields were relatively modest. Yields generally fell on issues under eight years and rose on longer-term issues, resulting in a steeper yield curve.4 To illustrate, yields on two-year issues fell by 5 basis points from 0.35% to 0.30%, while bonds with 30-year maturities experienced a yield increase of 22 basis points, resulting in a steepening of 27 basis points for bonds with maturities from two years to 30 years. (100 basis points equals one percentage point. See the accompanying graph for a depiction of municipal bond yield changes between the beginning and end of the period.) Credit spreads — the yield differential provided by lower-quality issues versus AAA-rated issues — widened for the full period in an environment of concern over municipal finances. Municipal Bond Yield Curve (as of 8/31/10 and 8/31/11) Source: Municipal Market Data as of August 31, 2011. For illustrative purposes only; not meant to represent the performance of any DWS product. Positive Contributors to Fund Performance While lower-rated issues generally underperformed, the fund had exposure to select hospital- and transportation-related issues that strengthened over the period. The fund has maintained exposure to older bonds with higher book yields with remaining maturities in the five-year range, which outperformed as yields declined on shorter-term issues. Negative Contributors to Fund Performance We took steps over the period to increase the fund's exposure to longer-term bonds with maturities that range between 25 years to 30 years, which constrained performance as rates rose and prices fell farther out on the yield curve. Duringthe period, we hedged a portion of the fund's assets against interest rate changes using LIBOR interest rate swap contracts (London Inter Bank Offered Rate, a benchmark for taxable interest rates). To do so, we entered into a contract that would rise in value if LIBOR increased. This position was designed to offset losses on our corresponding municipal bond holdings should tax-free rates increase. While the value of the hedge increased slightly as LIBOR rates rose, this was not sufficient to offset losses on our longer-term municipal holdings as tax-free rates rose out on the curve. While we trimmed the position over the period, exposure to Puerto Rico issues held back performance as credit spreads for many lower-quality issues widened over the 12 months. Outlook and Positioning With historically low interest rates and a steep yield curve, we continue to seek to add exposure to bonds with maturities that range from 20 years to 30 years in order to take advantage of the yield differentials available from longer-term securities. In addition, we continue to see opportunities among issues rated in the A credit quality rating range.5 In the current difficult credit environment, our team of municipal bond analysts is closely monitoring each credit we hold, and we will not hesitate to make changes in the portfolio as conditions dictate. California continues to be rated A1 by Moody's, A- by Fitch and A by Standard & Poor's. All three independent rating agencies have the state's outlook as "Stable." California passed its budget for fiscal 2012 on time for just the second time in 25 years. The voter initiatives that were passed in 2010 to lower the threshold for budget passage to a simple majority and to suspend legislator paychecks if a budget isn't adopted on time appear to have had a positive effect on the budget process. Governor Brown's strong posture on having a legitimate budget was another positive factor. We view fears of default by California as overblown, and believe that most of the state's budget issues are political in nature. Although we would have liked to see more reforms take place during this economic downturn, including pension reform, we were encouraged that the legislature was able to agree on a budget. Even with the expected debt issuance in the next fiscal year, the state's debt levels are manageable compared to the size of its economy and annual revenues. California general obligation bonds are a priority payment and fall second in line after public education funding. While the California economy has been significantly hurt by the national recession, it is a very large economy with a lot of industry, wealth and skilled labor. We continue to see the outlook for California debt as stable. A Team Approach to Investing Deutsche Investment Management Americas Inc. ("DIMA" or the "Advisor"), which is part of Deutsche Asset Management, is the investment advisor for DWS California Tax-Free Income Fund. DIMA and its predecessors have more than 80 years of experience managing mutual funds and DIMA provides a full range of investment advisory services to both institutional and retail clients. DIMA is an indirect, wholly owned subsidiary of Deutsche Bank AG. Deutsche Bank AG is a major global banking institution engaged in a wide variety of financial services, including investment management, retail, private and commercial banking, investment banking and insurance. DWS Investments is the retail brand name in the US for the asset management activities of Deutsche Bank AG and DIMA. As such, DWS is committed to delivering the investing expertise, insight and resources of this global investment platform to American investors. Portfolio Management Team Philip G. Condon Lead Portfolio Manager Matthew J. Caggiano, CFA Michael J. Generazo Portfolio Managers The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. 1The Barclays Capital Municipal Bond Index is an unmanaged, market-value-weighted measure of municipal bonds issued across the United States. Index issues have a credit rating of at least Baa and a maturity of at least two years. Index returns do not reflect any fees or expenses and it is not possible to invest directly in an index. 2The Lipper California Municipal Debt Funds category comprises funds that limit their assets to those securities that are exempt from taxation in California. Lipper figures represent the average of the total returns reported by all of the mutual funds designated by Lipper Inc. as falling into the Lipper California Debt Funds category. It is not possible to invest in a Lipper category. The category average was 1.30% (116 funds), 3.09% (97 funds) and 3.78% (78 funds) for the 1-, 5- and 10-year periods, respectively, as of 8/31/11. 3The Barclays Capital US Aggregate Bond Index tracks the performance of the broad US investment-grade, fixed-rate bond market, including both government and corporate bonds. Index returns do not reflect any fees or expenses and it is not possible to invest directly in an index. 4The yield curve is a graph with a left-to-right line that shows how high or low yields are, from the shortest to the longest maturities. Typically (and when the yield curve is characterized as "steep," this is especially true), the line rises from left to right as investors who are willing to tie up their money for a longer period are rewarded with higher yields. 5 Credit quality is a measure of a bond issuer's ability to repay interest and principal in a timely manner. Rating agencies assign letter designations such as AAA, AA and so forth. The lower the rating the higher the probability of default. Credit quality represents the opinions of the ratings agency as to the quality of the securities they rate. Credit quality does not remove market risk and is subject to change. Performance Summary August 31, 2011 Average Annual Total Returns as of 8/31/11 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A 1.14% 5.09% 4.00% 4.15% Class B 0.51% 4.30% 3.22% 3.36% Class C 0.47% 4.32% 3.22% 3.34% Adjusted for the Maximum Sales Charge Class A (max 2.75% load) -1.64% 4.12% 3.43% 3.86% Class B (max 4.00% CDSC) -2.39% 3.68% 3.05% 3.36% Class C (max 1.00% CDSC) 0.47% 4.32% 3.22% 3.34% No Sales Charges Class S 1.37% 5.35% 4.22% 4.35% Barclays Capital Municipal Bond Index+ 2.66% 6.00% 4.94% 4.95% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2010 are 0.91%, 1.76%, 1.72% and 0.80% for Class A, Class B, Class C and Class S shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. A portion of the Fund's distributions may be subject to federal, state and local tax and the alternative minimum tax. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) [] DWS California Tax-Free Income Fund — Class A [] Barclays Capital Municipal Bond Index+ Yearly periods ended August 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 2.75%. This results in a net initial investment of $9,725. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. +The Barclays Capital Municipal Bond Index is an unmanaged, market-value-weighted measure of municipal bonds issued across the United States. Index issues have a credit rating of at least Baa and a maturity of at least two years. Net Asset Value and Distribution Information Class A Class B Class C Class S Net Asset Value: 8/31/11 $ 8/31/10 $ Distribution Information: Twelve Months as of 8/31/11: Income Dividends $ August Income Dividend $ SEC 30-day Yield as of 8/31/11++ % Tax Equivalent Yield as of 8/31/11++ % Current Annualized Distribution Rate (Based on Net Asset Value) as of 8/31/11++ % ++ The SEC yield is net investment income per share earned over the month ended August 31, 2011, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. The SEC yield would have been 3.93% for Class S shares had certain expenses not been reduced. Tax equivalent yield is based on the Fund's yield and a marginal income tax rate of 45.30% (combined California state and federal income tax rate). Current annualized distribution rate is the latest monthly dividend as an annualized percentage of net asset value on August 31, 2011. Distribution rate simply measures the level of dividends and is not a complete measure of performance. The current annualized distribution rate would have been 4.78% for Class S shares had certain expenses not been reduced. Yields and distribution rates are historical, not guaranteed, and will fluctuate. Lipper Rankings — California Municipal Debt Funds Category as of 8/31/11 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year 66 of 57 3-Year 29 of 26 5-Year 16 of 97 17 10-Year 23 of 78 30 Class B 1-Year 93 of 80 3-Year 76 of 68 5-Year 57 of 97 59 10-Year 61 of 78 78 Class C 1-Year 96 of 83 3-Year 75 of 67 5-Year 56 of 97 58 10-Year 62 of 78 79 Class S 1-Year 52 of 45 3-Year 22 of 20 5-Year 9 of 97 10 10-Year 14 of 78 18 Source: Lipper Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Information About Your Fund's Expenses As an investor of the Fund, you incur two types of costs: ongoing expenses and transaction costs. Ongoing expenses include management fees, distribution and service (12b-1) fees and other Fund expenses. Examples of transaction costs include sales charges (loads), redemption fees and account maintenance fees, which are not shown in this section. The following tables are intended to help you understand your ongoing expenses (in dollars) of investing in the Fund and to help you compare these expenses with the ongoing expenses of investing in other mutual funds. In the most recent six-month period, Class B and Class S shares limited these expenses; had they not done so, expenses would have been higher. The example in the table is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (March 1, 2011 to August 31, 2011). The tables illustrate your Fund's expenses in two ways: •Actual Fund Return. This helps you estimate the actual dollar amount of ongoing expenses (but not transaction costs) paid on a $1,000 investment in the Fund using the Fund's actual return during the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the "Expenses Paid per $1,000" line under the share class you hold. • Hypothetical 5% Fund Return. This helps you to compare your Fund's ongoing expenses (but not transaction costs) with those of other mutual funds using the Fund's actual expense ratio and a hypothetical rate of return of 5% per year before expenses. Examples using a 5% hypothetical fund return may be found in the shareholder reports of other mutual funds. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. Please note that the expenses shown in these tables are meant to highlight your ongoing expenses only and do not reflect any transaction costs. The "Expenses Paid per $1,000" line of the tables is useful in comparing ongoing expenses only and will not help you determine the relative total expense of owning different funds. An account maintenance fee of $6.25 per quarter for Class S shares may apply for certain accounts whose balances do not meet the applicable minimum initial investment. This fee is not included in these tables. If it was, the estimate of expenses paid for Class S shares during the period would be higher, and account value during the period would be lower, by this amount. Expenses and Value of a $1,000 Investment (including interest expense)* for the six months ended August 31, 2011 Actual Fund Return Class A Class B Class C Class S Beginning Account Value 3/1/11 $ Ending Account Value 8/31/11 $ Expenses Paid per $1,000** $ Hypothetical 5% Fund Return Class A Class B Class C Class S Beginning Account Value 3/1/11 $ Ending Account Value 8/31/11 $ Expenses Paid per $1,000** $ Annualized Expense Ratios Class A Class B Class C Class S DWS California Tax-Free Income Fund .94% 1.73% 1.78% .73% Expenses and Value of a $1,000 Investment (excluding interest expense)* for the six months ended August 31, 2011 Actual Fund Return Class A Class B Class C Class S Beginning Account Value 3/1/11 $ Ending Account Value 8/31/11 $ Expenses Paid per $1,000** $ Hypothetical 5% Fund Return Class A Class B Class C Class S Beginning Account Value 3/1/11 $ Ending Account Value 8/31/11 $ Expenses Paid per $1,000** $ Annualized Expense Ratios Class A Class B Class C Class S DWS California Tax-Free Income Fund .84% 1.63% 1.68% .63% * Interest expense represents interest and fees on floating rate notes issued in conjunction with inverse floating rate securities. Interest income from such transactions is included in income from investment operations. ** Expenses are equal to the Fund's annualized expense ratio for each share class, multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period, then divided by 365. For more information, please refer to the Fund's prospectus. Portfolio Summary Asset Allocation (As a % of Investment Portfolio) 8/31/11 8/31/10 Revenue Bonds 67% 66% General Obligation Bonds 28% 29% US Government Secured 5% 5% 100% 100% Quality 8/31/11 8/31/10 AAA 2% 7% AA 43% 33% A 28% 37% BBB 23% 20% BB 1% — Not Rated 3% 3% 100% 100% Interest Rate Sensitivity 8/31/11 8/31/10 Effective Maturity 8.7 years 8.5 years Effective Duration 7.1 years 6.8 years Effective maturity is the weighted average of the bonds held by the Fund taking into consideration any available maturity shortening features. Effective duration is an approximate measure of the Fund's sensitivity to interest rate changes taking into consideration any maturity shortening features. Asset allocation and interest rate sensitivity are subject to change. The quality ratings represent the lower of Moody's Investors Service, Inc. ("Moody's") or Standard & Poor's Corporation ("S&P") credit ratings. The ratings of Moody's and S&P represent their opinions as to the quality of the securities they rate. Ratings are relative and subjective and are not absolute standards of quality. The Fund's credit quality does not remove market risk and is subject to change. For more complete details about the Fund's investment portfolio, see page 16. A quarterly Fact Sheet is available upon request. Please see the Account Management Resources section for contact information. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. The form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio as of August 31, 2011 Principal Amount ($) Value ($) Municipal Bonds and Notes 93.2% California 86.8% Anaheim, CA, Other General Obligation Lease, Public Financing Authority, Public Improvements Project: Series C, Zero Coupon, 9/1/2017, INS: AGMC Series C, Zero Coupon, 9/1/2018, INS: AGMC Series C, 6.0%, 9/1/2014, INS: AGMC Series C, 6.0%, 9/1/2016, INS: AGMC Series A, 6.0%, 9/1/2024, INS: AGMC Anaheim, CA, Redevelopment Agency Tax Allocation, Merged Redevelopment Project Area, Series A, 5.0%, 2/1/2025, INS: AGMC Benicia, CA, School District General Obligation, Unified School District: Series A, Zero Coupon, 8/1/2017, INS: FGIC, NATL Series A, Zero Coupon, 8/1/2018, INS: FGIC, NATL Big Bear Lake, CA, Water Revenue: 6.0%, 4/1/2015, INS: NATL 6.0%, 4/1/2022, INS: NATL Brentwood, CA, Infrastructure Financing Authority, Water Revenue, 5.75%, 7/1/2038 Cabrillo, CA, County General Obligation Lease, Unified School District, Series A, Zero Coupon, 8/1/2019, INS: AMBAC California, Center Unified School District, Series C, Zero Coupon, 9/1/2014, INS: NATL California, Educational Facilities Authority Revenue, Pitzer College, 6.0%, 4/1/2040 California, Golden State Tobacco Securitization Corp., Tobacco Settlement Revenue, Series A, 5.0%, 6/1/2045, INS: AGC California, Health Facilities Finance Authority Revenue, Kaiser Permanente, Series A, Zero Coupon, 10/1/2012, INS: AMBAC California, Health Facilities Financing Authority Revenue, Catholic Healthcare West, Series A, 6.0%, 7/1/2039 California, Health Facilities Financing Authority Revenue, Providence Health & Services: Series B, 5.5%, 10/1/2039 Series C, 6.5%, 10/1/2033 California, Health Facilities Financing Authority Revenue, Sutter Health, Series A, 5.25%, 8/15/2022 California, Higher Education Revenue, Educational Facilities Authority, University of San Diego, Zero Coupon, 10/1/2014, INS: AMBAC California, Infrastructure & Economic Development Bank Revenue, California Independent Systems Operator Corp., Series A, 6.25%, 2/1/2039 California, Los Rios Community College District, Election of 2008, Series A, 5.0%, 8/1/2035 California, M-S-R Energy Authority, Series A, 7.0%, 11/1/2034 California, Marin Water District Financing Authority Revenue: Series A, 5.0%, 7/1/2035 Series A, 5.0%, 7/1/2040 California, Napa Valley Unified School District, Election of 2006: Series A, Zero Coupon, 8/1/2027 Series A, Zero Coupon, 8/1/2028 Series A, Zero Coupon, 8/1/2029 California, San Gorgonio Memorial Healthcare, Election of 2006, Series C, 7.2%, 8/1/2039 California, Senior Care Revenue, Statewide Community Development Authority, ETM, 5.6%, 11/15/2013 California, Single Family Housing Revenue, Mortgage Finance Authority, Series B, AMT, 7.3%, 6/1/2031 California, South Bayside Waste Management Authority Revenue, Solid Waste Enterprise, Shoreway Environmental, Series A, 6.0%, 9/1/2036 California, Special Assessment Revenue, Golden State Tobacco Securitization Corp.: Series A-1, 5.0%, 6/1/2033 Series A-1, 5.75%, 6/1/2047 California, State Department of Water Resources Revenue, Center Valley Project, Water Systems, Series AH, 5.25%, 12/1/2035 California, State General Obligation: 6.25%, 11/1/2034 6.5%, 4/1/2033 California, State General Obligation, Various Purposes: 5.0%, 11/1/2026 6.0%, 4/1/2038 6.0%, 11/1/2039 California, State Public Works Board, Lease Revenue, Capital Projects: Series G-1, 5.75%, 10/1/2030 Series I-1, 6.375%, 11/1/2034 California, State Public Works Board, Lease Revenue, Department of Mental Health, Series A, 5.5%, 6/1/2022 California, State University Revenue, Series A, 5.25%, 11/1/2038 California, Statewide Communities Development Authority Revenue, American Baptist Homes West, 6.25%, 10/1/2039, GTY: American Baptist Foundation California, Statewide Communities Development Authority Revenue, Certificates of Participation, Cedars-Sinai Medical Center, 6.5%, 8/1/2012 California, Statewide Communities Development Authority Revenue, Cottage Health Obligation Group, 5.25%, 11/1/2030 California, Statewide Communities Development Authority Revenue, Sutter Health, Series A, 6.0%, 8/15/2042 California, Western Municipal Water District Facilities Authority Revenue, Series B, 5.0%, 10/1/2039 Carlsbad, CA, School District General Obligation, Unified School District, Zero Coupon, 11/1/2018, INS: FGIC, NATL Carson, CA, Redevelopment Housing Agency, Tax Allocation, Series A, 5.25%, 10/1/2036 Chino Valley, CA, Unified School District, Election of 2002, Series C, 5.25%, 8/1/2030, INS: NATL Contra Costa County, CA, GNMA Mortgage-Backed Securities Program, AMT, ETM, 7.75%, 5/1/2022 Corona, CA, Sales & Tax Revenue, Community Facilities District, Series 90-1-A, 5.5%, 9/1/2015, INS: NATL Corona-Norco, CA, Sales & Tax Revenue, Unified School District Public Financing Authority, Series A, 5.75%, 9/1/2014, INS: NATL Dry Creek, CA, School District General Obligation, Joint Elementary School District: Series A, Zero Coupon, 8/1/2021, INS: AGMC Series A, Zero Coupon, 5/1/2022, INS: AGMC East Bay, CA, Municipal Utility District, Wastewater Systems Revenue, Series A, 5.0%, 6/1/2037, INS: AMBAC (a) Encinitas, CA, State General Obligation, Unified School District, Zero Coupon, 8/1/2017, INS: NATL Escondido, CA, School District General Obligation, Unified High School District: Zero Coupon, 5/1/2015, INS: NATL Zero Coupon, 5/1/2016, INS: NATL ETM, Zero Coupon, 11/1/2017, INS: NATL Zero Coupon, 11/1/2018, INS: NATL ETM, Zero Coupon, 11/1/2020, INS: NATL Foothill, CA: ETM, Zero Coupon, 1/1/2018, INS: AGMC, Radian ETM, Zero Coupon, 1/1/2020, INS: AGMC, Radian Foothill, CA, School District General Obligation, Zero Coupon, 8/1/2016, INS: NATL Foothill, CA, Toll Road Revenue, Eastern Corridor Agency: Zero Coupon, 1/15/2017, INS: NATL Zero Coupon, 1/15/2018, INS: NATL Zero Coupon, 1/15/2025 5.8%, 1/15/2020, INS: NATL 5.875%, 1/15/2026 Foothill-De Anza Community College District, CA, Series C, 5.0%, 8/1/2040 Fresno, CA, School District General Obligation, Unified School District, Series C, 5.9%, 2/1/2017, INS: NATL Healdsburg, CA, School District General Obligation, Unified School District, Zero Coupon, 7/15/2014, INS: FGIC, NATL Las Virgenes, CA, School District General Obligation, Unified School District, Series A, Zero Coupon, 11/1/2013, INS: NATL Los Angeles, CA, Department of Airports Revenue, Series A, 5.25%, 5/15/2039 Los Angeles, CA, Department of Airports Revenue, Los Angeles International Airport, Series A, 5.0%, 5/15/2040 Los Angeles, CA, Pollution Control Revenue, 6.0%, 6/1/2021, INS: FGIC, NATL Los Angeles, CA, Unified School District, Series F, 5.0%, 1/1/2034 Los Angeles, CA, Wastewater Systems Revenue, Series C, 144A, 0.18%*, 6/1/2028, LOC: JPMorgan Chase Bank Lucia Mar, CA, School District General Obligation, Series A, Zero Coupon, 8/1/2016, INS: FGIC, NATL Merced, CA, School District General Obligation, High School District: Series A, Zero Coupon, 8/1/2014, INS: FGIC, NATL Series A, Zero Coupon, 8/1/2015, INS: FGIC, NATL Series A, Zero Coupon, 8/1/2016, INS: FGIC, NATL Modesto, CA, General Obligation Lease, Community Project, Series A, 5.6%, 11/1/2014, INS: AMBAC Murrieta Valley, CA, General Obligation, Unified School District: Series A, Zero Coupon, 9/1/2016, INS: FGIC, NATL 5.0%, 9/1/2026, INS: AGMC Napa, CA, Sanitation District, Certificates of Participation, Series A, 0.14%*, 8/1/2028, LOC: Wells Fargo Bank NA Northern California, Power Agency, Prerefunded, 7.0%, 7/1/2016 Orange County, CA, Water District Revenue, Certificates of Participation., Series A, 0.14%*, 8/1/2042, LOC: Citibank NA Palmdale, CA, School District General Obligation, School Building Project, Zero Coupon, 10/1/2019, INS: AGMC Pittsburg, CA, Redevelopment Agency Tax Allocation, Los Medanos Community Project, Series A, 6.5%, 9/1/2028 Port of Oakland, CA, Series 0, AMT, 5.125%, 5/1/2030 Rancho, CA, Water District Financing Authority Revenue, Series A, 5.0%, 8/1/2027, INS: FGIC Redwood City, CA, School District General Obligation, Elementary School District, Zero Coupon, 8/1/2017, INS: FGIC, NATL Riverside County, CA, Hospital & Healthcare Revenue, Asset Leasing Corp.: Zero Coupon, 6/1/2015, INS: NATL Zero Coupon, 6/1/2016, INS: NATL Sacramento County, CA, Airport Systems Revenue, Series B, 5.75%, 7/1/2039 Sacramento County, CA, Water Finance Authority Revenue, Water Agency Zones 40 & 41, Series B, 0.74%**, 6/1/2039, INS: FGIC, NATL Sacramento, CA, Electric Revenue, Municipal Utility District: Series U, 5.0%, 8/15/2026, INS: AGMC Series G, 6.5%, 9/1/2013, INS: NATL Sacramento, CA, Municipal Utility District, Electric Revenue, Series U, 5.0%, 8/15/2028, INS: AGMC Sacramento, CA, Other General Obligation Lease, City Financing Authority, Series A, 5.4%, 11/1/2020, INS: AMBAC Sacramento, CA, Sales & Special Tax Revenue, Finance Authority, Series B, Zero Coupon, 11/1/2016, INS: NATL Saddleback Valley, CA, Sales & Special Tax Revenue, Unified School District, Public Financing Authority: Series A, 6.0%, 9/1/2013, INS: AGMC Series A, 6.0%, 9/1/2014, INS: AGMC Series A, 6.0%, 9/1/2015, INS: AGMC San Bernardino, CA, County General Obligation, Medical Center Financing Project, 5.5%, 8/1/2017, INS: NATL San Bernardino, CA, Other Revenue Lease, Series A, 5.25%, 11/1/2014, INS: NATL San Bruno Park, CA, School District, General Obligation: Zero Coupon, 8/1/2017, INS: AGMC Zero Coupon, 8/1/2019, INS: AGMC San Diego County, CA, Certificates of Participation, County Administration Center Waterfront Park, 5.125%, 2/1/2042 San Diego County, CA, Regional Airport Authority Revenue, Series A, 5.0%, 7/1/2040 San Diego, CA, Community College District, Election of 2006, 5.0%, 8/1/2036 San Diego, CA, Community College District, Election of 2002, 5.25%, 8/1/2033 (a) San Diego, CA, Public Facilities Financing Authority, Sewer Revenue, Series A, 5.25%, 5/15/2039 San Francisco, CA, Bay Area Rapid Transit District, Election of 2004, Series B, 5.0%, 8/1/2027 San Francisco, CA, City & County Airports Commission, International Airport Revenue, Series E, 6.0%, 5/1/2039 San Francisco, CA, City & County Public Utilities Commission, Water Revenue: Series B, 5.0%, 11/1/2039 Series A, 5.125%, 11/1/2039 San Francisco, CA, City & County Redevelopment Financing Authority, Tax Allocation, Mission Bay North Redevelopment, Series C, 6.75%, 8/1/2041 San Joaquin Hills, CA, Toll Road Revenue, Transportation Corridor Agency: Series A, Zero Coupon, 1/15/2015, INS: NATL Series A, Zero Coupon, 1/15/2016, INS: NATL Series A, Zero Coupon, 1/15/2017, INS: NATL Series A, Zero Coupon, 1/15/2018, INS: NATL Series A, Zero Coupon, 1/15/2019, INS: NATL San Juan, CA, San Juan Project, Series D, ETM, 6.75%, 7/1/2020, INS: NATL San Leandro, CA, Unified School District, Election of 2006, Convertible Capital Appreciation, Series C, Step-up Coupon, 0% to 8/1/2026, 7.0% to 8/1/2039, INS: AGC San Marcos, CA, Unified School District, Election of 2010, Series A, 5.0%, 8/1/2038 San Mateo County, CA, Joint Powers Financing Authority Lease Revenue, Youth Services Campus, Series A, 5.0%, 7/15/2033 San Ysidro, CA, School District General Obligation, 6.125%, 8/1/2021, INS: AMBAC Santa Ana, CA, Other General Obligation, Police Administration & Holding Facility, Series A, 6.25%, 7/1/2024, INS: NATL Santa Cruz County, CA, County General Obligation Lease, Capital Facilities Project: 5.5%, 9/1/2017, INS: NATL 5.5%, 9/1/2018, INS: NATL 5.6%, 9/1/2019, INS: NATL 5.6%, 9/1/2020, INS: NATL 5.65%, 9/1/2024, INS: NATL 5.65%, 9/1/2025, INS: NATL 5.65%, 9/1/2026, INS: NATL Santa Margarita/Dana Point, CA, Special Assessment Revenue, Improvement District Authority: Series B, 7.25%, 8/1/2012, INS: NATL Series B, 7.25%, 8/1/2013, INS: NATL Santa Monica, CA, Redevelopment Agency Tax Allocation, Earthquake Recovery Redevelopment, 5.875%, 7/1/2036 Santaluz, CA, Special Tax Bonds, Santaluz Community Facilities District No. 2, Improvement Area No. 1: 6.25%, 9/1/2021 6.375%, 9/1/2030 Southern California, Electric Revenue, Public Power Authority, Transmission Project, Zero Coupon, 7/1/2015 Southern California, Metropolitan Water District: Series C, 5.0%, 7/1/2031 Series C, 5.0%, 7/1/2035 Southern California, Metropolitan Water District, Waterworks Revenue: Series A, 5.75%, 7/1/2021 Series A, ETM, 5.75%, 7/1/2021 Tahoe Truckee, CA, School District General Obligation, Unified School District Capital Improvement, Series A, Zero Coupon, 8/1/2022, INS: FGIC, NATL Temple City, CA, School District General Obligation, Series A, Zero Coupon, 8/1/2015, INS: FGIC, NATL Torrance, CA, Torrance Memorial Medical Center, Series A, 5.0%, 9/1/2040 Ukiah, CA, School District General Obligation, Unified School District, Zero Coupon, 8/1/2016, INS: FGIC, NATL New York 0.2% New York, State Dormitory Authority Revenues, Non-State Supported Debt, Cornell University, Series C, 5.0%, 7/1/2037 Puerto Rico 6.1% Commonwealth of Puerto Rico, Aqueduct & Sewer Authority Revenue, Series A, 6.0%, 7/1/2038 Puerto Rico, Electric Power Authority Revenue, Series JJ, 5.375%, 7/1/2018, INS: SG Puerto Rico, Sales & Special Tax Revenue, Highway & Transportation Authority, Series Z, 6.0%, 7/1/2018, INS: AGMC Puerto Rico, Sales Tax Financing Corp., Sales Tax Revenue, Series A, 6.5%, 8/1/2044 Puerto Rico, Sales Tax Financing Corp., Sales Tax Revenue, Convertible Capital Appreciation: Series A, Step-up Coupon, 0% to 8/1/2016, 6.75% to 8/1/2032 Series A, Step-up Coupon, 0% to 8/1/2019, 6.25% to 8/1/2033 Virgin Islands 0.1% Virgin Islands, Public Finance Authority Revenue, Capital Projects, Series A-1, 5.0%, 10/1/2039 Total Municipal Bonds and Notes (Cost $696,871,001) Municipal Inverse Floating Rate Notes (b) 17.7% California California, Bay Area Toll Authority, Toll Bridge Revenue, Series F, 5.0%, 4/1/2031 (c) Trust: California, Bay Area Toll Authority, Toll Bridge Revenue, Series 1962, 144A, 13.563%, 4/1/2031, Leverage Factor at purchase date: 3 to 1 California, Bay Area Toll Authority, Toll Bridge Revenue, Series F, 5.0%, 4/1/2031 (c) Trust: California, Bay Area Toll Authority, Toll Bridge Revenue, Series 1962-3, 144A, 17.858%, 4/1/2031, Leverage Factor at purchase date: 4 to 1 California, Bay Area Toll Authority, Toll Bridge Revenue, Series F, 5.0%, 4/1/2026 (c) Trust: California, Bay Area Toll Authority, Toll Bridge Revenue, Series 1962-2, 144A, 17.875%, 4/1/2026, Leverage Factor at purchase date: 4 to 1 California, State Community Center, College District, Election of 2002, Series A, 5.0%, 8/1/2026, INS: AGMC (c) Trust: California, State Community Center, Series 2008-1154, 144A, 9.2%, 8/1/2026, Leverage Factor at purchase date: 2 to 1 California, State Department of Water Resources, Water Revenue, Central Valley Project, Series AE, 5.0%, 12/1/2023 (c) California, State Department of Water Resources, Water Revenue, Central Valley Project, Series AE, 5.0%, 12/1/2024 (c) California, State Department of Water Resources, Water Revenue, Central Valley Project, Series AE, 5.0%, 12/1/2025 (c) Trust: California, State Department of Water Resources, Water Revenue, Series 2705, 144A, 12.741%, 12/1/2023, Leverage Factor at purchase date: 3 to 1 California, University of California Revenues, Series O, 5.25%, 5/15/2039 (c) Trust: California, University of California Revenues, Series 3368-2, 144A, 18.81%, 5/15/2039, Leverage Factor at purchase date: 4 to 1 California, University of California Revenues, Series O, 5.75%, 5/15/2034 (c) Trust: California, University of California Revenues, Series 3368, 144A, 20.81%, 5/15/2034, Leverage Factor at purchase date: 4 to 1 Los Angeles, CA, Community College District, Election of 2008, Series A, 6.0%, 8/1/2033 (c) Trust: Los Angeles, CA, Community College District, Series R-11728, 144A, 27.24%, 8/1/2033, Leverage Factor at purchase date: 5 to 1 Los Angeles, CA, Department of Water & Power Revenue, Series A, 5.0%, 7/1/2039 (c) Trust: Los Angeles, CA, Department of Water & Power Revenue, Series 3325, 144A, 17.78%, 7/1/2039, Leverage Factor at purchase date: 4 to 1 Los Angeles, CA, Wastewater Systems Revenue, Series A, 5.75%, 6/1/2034 (c) Trust: Los Angeles, CA, Wastewater Systems Revenue, Series 3371-1, 144A, 20.81%, 6/1/2034, Leverage Factor at purchase date: 4 to 1 San Diego County, CA, Water Authority Revenue, Certificates of Participation, Series 2008-A, 5.0%, 5/1/2027, INS: AGMC (c) San Diego County, CA, Water Authority Revenue, Certificates of Participation, Series 2008-A, 5.0%, 5/1/2028, INS: AGMC (c) Trust: San Diego County, CA, Water Utility Improvements, Certificates of Participation, Series 2008-1104, 144A, 9.203%, 5/1/2027, Leverage Factor at purchase date: 2 to 1 San Francisco, CA, Bay Area Rapid Transit District, Election of 2004, Series B, 5.0%, 8/1/2032 (c) Trust: San Francisco, CA, General Obligation, Series 3161, 144A, 13.517%, 8/1/2032, Leverage Factor at purchase date: 3 to 1 Santa Clara County, CA, San Jose Unified School District, Election of 2002, Series D, 5.0%, 8/1/2032 (c) Trust: Santa Clara County, CA, San Jose Unified School District, Series 1158, 144A, 9.2%, 8/1/2032, Leverage Factor at purchase date: 2 to 1 Total Municipal Inverse Floating Rate Notes (Cost $130,453,049) % of Net Assets Value ($) Total Investment Portfolio (Cost $827,324,050)+ Other Assets and Liabilities, Net ) ) Net Assets * Variable rate demand notes are securities whose interest rates are reset periodically at market levels. These securities are payable on demand and are shown at their current rates as of August 31, 2011. ** Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the US Treasury bill rate. These securities are shown at their current rate as of August 31, 2011. +The cost for federal income tax purposes was $826,389,155. At August 31, 2011, net unrealized appreciation for all securities based on tax cost was $46,439,626. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $55,509,623 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $9,069,997. (a) At August 31, 2011, this security has been pledged, in whole or in part, as collateral for open interest rate swaps. (b) Securities represent the underlying municipal obligations of inverse floating rate obligations held by the Fund. (c) Security forms part of the below tender option bond trust. Principal Amount and Value shown take into account the leverage factor. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AGC: Assured Guaranty Corp. AGMC: Assured Guaranty Municipal Corp. AMBAC: Ambac Financial Group, Inc. AMT: Subject to alternative minimum tax. ETM: Bonds bearing the description ETM (escrow to maturity) are collateralized usually by US Treasury securities which are held in escrow and used to pay principal and interest on bonds so designated. FGIC: Financial Guaranty Insurance Co. GTY: Guaranty Agreement INS: Insured LOC: Letter of Credit NATL: National Public Finance Guarantee Corp. Prerefunded: Bonds which are prerefunded are collateralized usually by US Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. Radian: Radian Asset Assurance, Inc. SG: Syncora Guarantee At August 31, 2011, open interest rate swap contracts were as follows: Effective/ Expiration Date Notional Amount ($) Cash Flows Paid by the Fund Cash Flows Received by the Fund Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Depreciation ($) 3/14/2012 3/14/2031 1 Fixed — 4.444% Floating — LIBOR ) — ) 4/27/2012 4/27/2031 1 Fixed — 4.352% Floating — LIBOR ) — ) 4/30/2012 4/28/2031 2 Fixed — 4.31% Floating — LIBOR ) — ) 10/28/2011 10/28/2031 2 Fixed — 3.788% Floating — LIBOR ) — ) 4/30/2012 4/29/2032 2 Fixed — 4.336% Floating — LIBOR ) — ) Total unrealized depreciation ) Counterparties: 1Citigroup, Inc. 2JPMorgan Chase Securities, Inc. LIBOR: London Interbank Offered Rate. For information on the Fund's policy and additional disclosures regarding interest rate swap contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2011 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Municipal Investments (d) $
